DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant Information Disclosure Statement (IDS) submitted on
October 8, 2020 (29 pages) has been received, and entered into the record. However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 form, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references.
MPEP § 2004.13 states:
"It is desirable to avoid the submission of long lists of documents if it can be
avoided. Eliminate clearly irrelevant and marginally pertinent cumulative
information. If a long list is submitted, highlight those documents which have
been specifically brought to applicant's attention and/or are known to be of
most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F.
Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th
Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc.,
48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)."
Further, it should be noted that an applicant's duty of disclosure of material and

irrelevant [material] from which he is presumed to have been able, with his experience
and with adequate time, to have found the critical [material]. It ignores the real world
conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co.,
722 F.2d 1556, 1573 [220USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851
(1984). Patent applicant has a duty not just to disclose pertinent prior art references but
to make a disclosure in such a way as not to "bury" it within other disclosures of less
relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc.,
24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at
1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260,
at 272 (S.D. FI. 1972).

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-33 are allowable over the prior art because Claim 21 sets forth a utility light comprising a first and second light assembly being pivotable relative to a main body, a securing member movably relative to the main body between a closed position, in which the securing member is configured to secure the utility light to a structure and an open position, in which the utility light is removable from the structure, wherein the securing member is movable in a first linear direction away from the main body when moving to the open position, and wherein the securing member is biased toward the closed 
Claims 34-38 are allowable over the prior art because Claim 34 sets forth a utility light comprising a first and second light assembly being pivotable relative to a main body, a securing member configured to selectively secure the utility light to a structure, the securing member movable relative to the main body between a closed position, in which the securing member is configured to secure the utility light to a structure, and an open position, in which the utility light is removable from the structure, wherein the securing member is movable in a first linear direction away from the main body when moving to the open position, wherein each of the first and second light assemblies is operated separately between different modes.  This combination of limitations was not shown or suggested by the prior art.
Claims 39 and 40 are allowable over the prior art because Claim 39 sets forth a utility light comprising a first and second light assembly being pivotable relative to a main body with a planar surface, a securing member in facing relationship with the planar surface and configured to selectively secure the utility light to a structure, the securing member movable relative to the planar surface between a closed position, in which the securing member is configured to secure the utility light to the structure, and an open position, in which the utility light is removable from the structure and the securing member is further from the planar surface than when the securing member is in the closed position, the securing member including a gripping portion configured to be grasped by a user in order to move the securing member, wherein the securing member is movable in a first linear direction away from the main body when moving to the open .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. O’Hara is cited of interest for showing a utility light with first and second pivotable light assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
/PEGGY A NEILS/Primary Examiner, Art Unit 2875